Judgment, Supreme Court, New York County (Alfred Kleiman, J., on suppression motion; Budd Goodman, J., at pleas and sentencing), rendered April 18, 1996, convicting defendant, upon his pleas of guilty, of criminal possession of a weapon in the third degree, attempted criminal possession of a controlled substance in the fourth degree, bail jumping in the second degree and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second, felony offender, to consecutive terms of 3 to 6 years, 3 to 6 years, and 2 to 4 years, and, as a first felony offender as to the fourth-degree possession conviction, to a consecutive term of 1 to 3 years, unanimously modified, on the facts, to the extent of reducing the sentence on defendant’s bail jumping conviction to a term of IV2 to 3 years, and otherwise affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (People v Prochilo, 41 NY2d 759, 761). While we perceive no abuse of sentencing discretion, we find that the minimum sentence authorized by law, IV2 to 3 years, was intended on the bail jumping conviction and modify accordingly. Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.